Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claim 3 is dependent on Claim 1. Regarding Claim 1, Brandt III (WO 8501883 A1 I), hereinafter “Brandt”, teaches the first five elements of the claim, hereinafter (1a), (1b), (1c), (1d), and (1e), respectively but does not teach the last three elements of the claim, hereinafter (1f), (1g), and (1h). Green (WO 2010109157 A1 I) teaches (1f); the prior art does not teach or suggest (1g) or (1h). Brandt teaches
(1a), a ski collapsible for transportation, comprising in its assembled, i.e., functional state a front portion with a tip slightly bowed upwardly against the ground (Figures 1 and 2, below);
(1b), rear portion either typically flat or slightly away from a tail upwardly bent against the ground (Figure 1, below);
(1c), a central area which is adapted for attachment of a ski binding consisting of a front part and a rear part and is suitable for mounting any ski boot on a top surface (Figure 1, below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Brandt
	(1d), wherein the front and rear portion of the ski are coupled together at the central area (Brandt Figure 1, above and Figure 2, below);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Brandt
(1e), wherein the front portion and the rear portion of the ski are coupled together by a coupling comprising provisions of a tenon formed in the rear portion of the ski along the entire width from the edge to the edge corresponding to a mortise formed on an entire width of the front portion of the ski, wherein the mortise comprises a pair of arms (Brandt Figure 2, above).

(1f), the coupling of the ski is positioned in a location enabling attachment of the front of the ski binding onto the rear portion of the ski (Green Figure 1, below).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Green
	As indicated above, Brandt teaches (1a)-(1e) but does not teach (1g) or (1h). The prior art does not teach or suggest that
	(1g), the ski binding comprises: a plate (2) coupled to the rear portion of the ski via screws (2) and a transversal bar (5) sandwiched between the plate (2) and the ski and disposed 
	Further, the prior art does not teach or suggest that
	(1h), the transversal bar (5) is configured to couple the pair of arms of the mortise of the coupling resembling a shape of a letter omega; and a latch (1) located in a long axis of the ski and shifted towards the front portion of the ski securing both portions of the ski against moving apart and thus separation. The closest reference, again Brandt, teaches a “tongue” (Brandt Figure 2, Reference Character 21c, above) and a latch but does not teach a transverse bar configured to couple the “arms” of the mortise.
Claims 2 and 4 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 2; Claim 4 is dependent on Claim 2. Regarding Claim 2, Brandt III (WO 8501883 A1 I), hereinafter “Brandt”, teaches the first five elements of the claim, hereinafter (2a), (2b), (2c), (2d), and (2e), respectively but does not teach the last three elements of the claim, hereinafter (2f), (2g), and (2h). Green (WO 2010109157 A1 I) teaches (2f); the prior art does not teach or suggest (2g) or (2h). Brandt teaches
(2a), a ski collapsible for transportation, comprising in its assembled, i.e., functional state a front portion with a tip slightly bowed upwardly against the ground (see (1a), above);
(2b), rear portion either typically flat or slightly away from a tail upwardly bent against the ground (see (1b), above);
(2c), a central area which is adapted for attachment of a ski binding consisting of a front part and a rear part and is suitable for mounting any ski boot on a top surface (see (1c), above);

 (2e), wherein the front portion and the rear portion of the ski are coupled together by a coupling comprising provisions of a tenon formed in the rear portion of the ski along the entire width from the edge to the edge corresponding to a mortise formed on an entire width of the front portion of the ski, wherein the mortise comprises a pair of arms (see (1e), above).
As indicated above, Brandt teaches (2a)-(2e) but does not teach (2f). Green teaches that
(2f), the coupling of the ski is positioned in a location enabling attachment of the front of the ski binding onto the rear portion of the ski (see (1f), above).
	As indicated above, Brandt teaches (1a)-(1e) but does not teach (1g) or (1h). The prior art does not teach or suggest that
	(2g), the ski binding comprises: a plate (2) coupled to the pair of arms of the mortise of the coupling resembling a shape of a letter omega via screws (3) (see (1h), above).
	Further, the prior art does not teach or suggest
	(2h), a pair of latches (1) shifted towards the front portion of the ski and located symmetrically against along symmetry axis of the ski near the metal edges thereof wherein the pair of latches is configured to couple the front and the rear portion of the ski. The closest reference, Brandt, teaches a single latch (see (1h), above) but not a pair of latches configured to couple the front and rear portions of the ski.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618